Name: Council Regulation (EEC) No 2992/81 of 19 October 1981 amending Regulation (EEC) No 1852/78 on an interim common measure for restructuring the inshore fishing industry
 Type: Regulation
 Subject Matter: fisheries;  industrial structures and policy; NA;  monetary relations;  economic policy
 Date Published: nan

 No L 299/24 Official Journal of the European Communities 20. 10. 81 COUNCIL REGULATION (EEC) No 2992/81 of 19 October 1981 amending Regulation (EEC) No 1852/78 on an interim common measure for restructuring the inshore fishing industry THE COUNCIL OF THE EUROPEAN COMMUNITIES, criteria laid down in Article 4 (2) of Regulation (EEC) No 1852/78 ; Whereas Greece is in an unfavourable situation with respect to agricultural incomes and employment ; whereas measures for structural development in that country should therefore be reinforced, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment f1), Whereas Council Regulation (EEC) No 1852/78 of 25 July 1978 on an interim common measure for restruc ­ turing the inshore fishing industry (2), as last amended by Regulation (EEC) No 1713/80 (3), provided for the financing by the European Agricultural Guidance and Guarantee Fund, Guidance Section, during 1978, 1979 and 1980, of investment projects for the development of inshore fishing or aquaculture according to the particular circumstances of certain regions of the Community ; Whereas it is appropriate, pending a decision on the set of measures to be implemented within the frame ­ work of a common fisheries policy, to ensure the continuation of this interim measure during 1981 ; Whereas by Regulation (EEC, Euratom) No 3308/80 (4) the Council decided upon the introduc ­ tion of the ECU to replace the European unit of account in Community Acts with effect from 1 January 1981 ; Whereas provision should therefore be made to fix deadlines for the submission of applications for aid to the Commission ; Whereas applications first submitted under Regulation (EEC) No 1852/78 which could not receive aid from the Fund owing to the lack of available appropriations should be taken into account under this Regulation ; whereas applications for aid submitted under Council Regulation No 17/64/EEC of 5 February 1964 on the conditions for granting aid from the European Agricul ­ tural Guidance and Guarantee Fund (5) should accord ­ ingly be excluded on the grounds that precedence should be given to recent projects better reflecting the Regulation (EEC) No 1852/78 shall be amended as follows : 1 . In Article 3(1 ) (a), second indent, the words 'Euro ­ pean units of account' shall be replaced by the term 'ECU'. 2. Article 6(3) shall be replaced by the following : '3 . By way of derogation from paragraph 2, in Greece, Greenland, Ireland, Northern Ireland, Italy in the Mezzogiorno and the French overseas depart ­ ments : (a) the beneficiary shall finance at least 25 % of the total investment ; (b) the Member State shall finance at least 5 % of the total investment ; (c) the subsidy granted by the Fund shall not exceed 50 % of the total investment.' 3 . In Article 7 :  paragraph 1 shall be replaced by the following : ' 1 . This common measure shall not extend beyond 31 December 1981 '.  paragraph 2 shall be supplemented by the following : '25 million ECU for 1981 '. 4. In Article 8 ( 1 ) : ( ») OJ No C 234, 14. 9. 1981 , p. 93. (2) OJ No L 211 , 1 . 8 . 1978, p. 30. (*) OJ No L 167, 1 . 7. 1980, p. 50 . ( «) OJ No L 345, 20 . 12. 1980, p. 1 .  the first indent shall be supplemented by the following : '  before 1 December 1981 in respect of projects relating to 1981 ',(5) OJ No 34, 27 . 2. 1964, p. 586/64. 20. 10 . 81 Official Journal of the European Communities No L 299/25 available appropriations, receive aid from the Fund, may be taken into consideration under this Regula ­ tion and the conditions laid down herein .  the second indent shall be supplemented by the following : 'and not later than 31 May 1982 in respect of projects submitted before 1 December 1981 '. 5. In Article 12(2) '41 ' shall be replaced by '45'. Article 2 Applications for aid first submitted under Regulation (EEC) No 1852/78 which could not, owing to lack of Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER